Woodward, J.
We do not think there is error in the instruction, and refusal of the court. The matter rests upon the original contract, and not upon any promise made by the officers. And the terms of the contract, do not necessarily confine his measurement to the precise grade. Those terms are somewhat general, and the work is placed under the direction of the engineer and commissioner, both which circumstances, indicate an adaptation of the contract to the character of the work, it being in rocky soil; and, therefore, not to be simply cut and- filled to a certain grade, but rocks were to be blasted and excavated, and those running in unforeseen directions, and with uncertainF declinations, thus *496requiring the execution of the work to be directed by sound judgment, according to varying circumstances. In accordance with this idea, we find it necessary (as the engineer testifies), to blast and excavate below the required surface. And this is entirely conceivable. Accordingly, the terms of the contract, are, that Blake is to do the necessary cutting and filling, to reduce and elevate the street to a certain grade.
This is the light in which the contract appears to our minds, and it does not seem to be one, requiring the contractor either to cut the rocks at the specific grade, or to blast lower, and then fill at his own expense. It is substantially a contract to make the street of a certain grade, in the best manner, under the direction of the officers.
Judgment affirmed.